TRANSCRIPT ORDER FORM ¢QKT-IBI - REMIHSTRUCTI_ON_S O_N LAST PAGE BEFORE COMPLETING

])istrict Court Westem District of Texas, San Antonio Division District Court pocket No_ 5:17-cv-00837-DAE

 

Short Case Tit]e Brewer et al v Nirenburg et al
ONLY ONE COURT REPORTER PER FORM Court Reporter A"ge'a Ha"ey

Date Notice of Appeal Filed in the District Court 09/24/2018 Court of Appeals No. 18'50300

PART I. (To be completed by party ordering transcript. Do not complete this form unless financial arrangements have been made, see
instructions on page 2.)

A. Complete the Following:

|:|No hearings |:lTranscript is unnecessary for appeal purposes |:lTranscript is already on file in the Clerk’s Ofiice
OR

Check all of the following that apply, include date of the proceeding.
This is to order a transcript of the following proceedings: E|Bail Hearing
l:|Opening Statement of Plaintiff l:|Opening Statement of Defendant
E| Closing Argurnent of Plaintiff |:I Closing Argument of Defendant:
l:lOpim'on of court |:IJury Instructions l:lSentencing
Other not listed above:
H . .

|:|Voir Dire

 

 

     

   

08/31/2017 Post TRO David Ezra

 

Failure to specify in adequate detail those proceedings to be transcribed, or failure to make prompt satisfactory
financial arrangements for transcript, are grounds for DISMISSAL OF APPEAL.

B. This is to certify satisfactory financial arrangements have been made. Method of Payment:
EPrivate Funds; |:lCriminal Justice Act Funds (Enter Authorization-24 via eVoucher);
|:|Other IFP Funds; l:lAdvance Payment Waived by Reporter; EU.S. Government Funds

|:l Other

/’ /` `
Signature w @ dr M) ifr 'r"_-_==' Date Transcript Ordered1O/O3/2018

Print Name Kirk David Lyons Phone 323-712'2115
Counsel for P|ainiffs/appe||ants
Address PO Box 1235 B|ack Mountain, NC 28711

llll-I.IIIIIIIIIIIIIIIIIIIlllllllllllllll-llllll.llllllllllIIIIIIIIIIIIIIl.lll.llllI.IIIIIIIIIIIII
PART II. COURT REPORTER ACKNOWLEDGMENT (To be completed by the court reporter and filed With the Court of
Appeals within 10 days after receipt. -Read instructions on page 2 before completing.)

Date Transcript Order Date Satisfactory Arrangements Estimated Completion Date Estimated Number of

Received for Payment were Made Pages

 

 

 

 

 

 

 

 

 

Payment arrangements have NOT been made or are incomplete.
Reason: l:|Deposit not received EUnable to contact ordering party |:|Awaiting creation of CJA 24 eVoucher
|:|Other (Specify)

 

Date Signature of Reporter Tel.
Email of Reporter

Part III. NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED IN THE DISTRICT COURT (To be completed by
court reporter on date of filing transcript in the District Court. This completed form is to be-filed with the Court of Appeals.)

 

This is to certify that the transcript has been completed and filed at the District Court today.

Actual Number of Pages Actual Number of Volumes

 

Date Signature of Reporter

 

